Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 02/28/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

Drawings Objections
Claimed Features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. 
1) In Claim 1 the “gas pressure generator” must be shown or the feature(s) canceled from the claim(s). The specification discloses that the gas pressure generator is a type of compressor section (Para [0019]) or that the gas pressure generator comprises the compressor wheel (Para [0008]). To promote compact prosecution, the gas pressure generator will be construed in light of the specification.  For example, as best understood, a compressor section includes at least the compressor wheel 12.9, compressor spiral duct 32, diffuser duct 35, a compressor duct (also labeled 32), and a gas feed (also called a gas supply) 31.
2) In Claim 23 the “flexible bypass line” must be shown or the feature(s) canceled from the claim(s). Further, the specification recites a flexible pipeline in the field of disclosure but fails to define the term “flexible.” To promote compact prosecution, the claims will be examined using the plain meaning of the term “flexible.”
3) In Claim 32 the “controllable valve” must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.

Specification
Lack of Antecedent Basis for Claim Terminology
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
1) Claim 32 recites “a controllable valve,” however, the specification fails to provide proper antecedent basis for a controllable valve. There is no indication in the specification, the drawings, or the claims of where the valve could be located or how it could be controlled.  

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 16-19, 21-22, 24-30, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibui et al. (US 20090056681).

    PNG
    media_image1.png
    497
    370
    media_image1.png
    Greyscale


Claim 16
Shibui discloses:
16 (new): A gas compressor, comprising: 
a rotatably mounted compressor wheel (6); 
a compressor housing (Annotated Fig. 4 above - Z (A person having ordinary skill in the art would recognize element Z as a type of compressor housing because it includes elements of a compressor such as a compressor wheel 6)), the compressor wheel being at least partially received in the compressor housing, the compressor housing including a compressor duct (Fig. 4 the unnumbered duct runs from Point P to Point R following arrow A) configured to conduct a gas stream (Point P) compressed by the compressor wheel; 
a motor housing (Annotated Fig. 4 above - Y (A person having ordinary skill in the art would recognize element Y as a type of motor housing because it includes the motor 20)); 
an electric motor (20) mounted at least partially in a mounting area of the motor housing, the electric motor including a motor rotor (20A) and a motor stator (20B), the motor rotor being configured for rotation with the compressor wheel; 
a gas pressure generator (Z; The specification discloses that the gas pressure generator is a type of compressor section (Para [0019]) or that the gas pressure generator comprises the compressor wheel (Para [0008])); and 
at least one gas pressure line (38) configured to convey gas from the gas pressure generator to the mounting area of the motor housing.

Claim 17
Shibui discloses:
17 (new): The gas compressor of claim 16, wherein: 
the gas pressure generator includes the compressor wheel (6); and 
the at least one gas pressure line is communicated directly or indirectly with the compressor duct of the compressor housing (Fig. 4).

Claim 18
Shibui discloses:
18 (new): The gas compressor of claim 16, further comprising: 
a bearing housing (Annotated Fig. 4 above - X (A person having ordinary skill in the art would recognize element X as a type of bearing housing because it houses the bearing 12)); 
a shaft (12) including at least one bearing section (Annotated Fig. 4 above - W (A person having ordinary skill in the art would recognize element W as a type of bearing section because it includes the bearing 12)) and a sealing section (oil seal portion 32), the at least one bearing section rotatably mounting the shaft in the bearing housing, the sealing section being arranged in an axial direction of the shaft between the bearing section and the motor rotor, the motor rotor being coupled directly or indirectly to the shaft (Para [0035]);
wherein the mounting area of the motor housing is disposed in the axial direction of the shaft on an opposite side of the sealing section from the at least one bearing section (Fig. 4).

Claim 19
Shibui discloses:
19 (new): The gas compressor of claim 18, wherein: 
the compressor wheel is disposed in the axial direction of the shaft on the opposite side of the sealing section from the at least one bearing section (Fig. 4).

Claim 21
Shibui discloses:
21 (new): The gas compressor of claim 18, wherein: 
the motor housing is detachably connected to the bearing housing  or at least partially connected integrally to the bearing housing (Para [0035] discloses that the electric motor 20 is installed in the center housing 14 which is a type of bearing housing because it also houses the bearing 16. Thus, it is at least partially connected integrally to the bearing housing.).

Claim 22
Shibui discloses:
22 (new): The gas compressor of claim 18, wherein: 
the at least one gas pressure line passes at least partially through the bearing housing (Center housing 14 is a type of bearing housing because it houses the bearing 16 and, as shown in Fig. 3, element 38 passes through the center housing 14).

Claim 24
Shibui discloses:
24 (new): The gas compressor of claim 16, wherein: 
the motor housing includes a pressure chamber (36 (A person having ordinary skill in the art would recognize element 36 as a type of pressure chamber because it receives compressed air from element 38)); and 
the at least one gas pressure line includes a line outlet (Fig. 4; line outlet of element 38 to element 36 is not numbered) open to the pressure chamber.

Claim 25
Shibui discloses:
25 (new): The gas compressor of claim 16, wherein: 
the mounting area of the motor housing is sealed from an environment external of the motor housing (Para [0038] discloses a seal ring 30 that seals the electric motor from the lubricating fluid in the central housing.  Thus, Shibui discloses that the mounting area of the motor is sealed off from an external environment.).

Claim 26
Shibui discloses:
26 (new): The gas compressor of claim 16, wherein: 
the compressor housing includes a gas feed (Fig. 4 an inlet duct that is not numbered but includes point P) and the compressor duct (Fig. 4 not numbered but includes points Q and R), the compressor wheel being located downstream of the gas feed, the compressor duct being located downstream of the compressor wheel; and 
the at least one gas pressure line includes a line inlet open (Fig. 4 line inlet of from the compressor duct to element 38 is not numbered) to the compressor duct.

Claim 27
Shibui discloses:
27 (new): The gas compressor of claim 26, wherein: 
the compressor duct includes a diffuser duct (Fig. 4 not numbered but begins at point Q and extends downstream towards Point R) and a spiral duct (Fig. 4 not numbered but includes point R), the spiral duct being located downstream of the diffuser duct; and 
the line inlet is open to either the diffuser duct  or the spiral duct (Fig. 4 shows that the line inlet of element 38 is open to the spiral duct.).

Claim 28
Shibui discloses:
28 (new): The gas compressor of claim 16, further comprising:
a bearing housing (Annotated Fig. 4 above - X (A person having ordinary skill in the art would recognize element X as a type of bearing housing)); 
a shaft (12) including at least one bearing section (Annotated Fig. 4 above - W (A person having ordinary skill in the art would recognize element W as a type of bearing section)) and a sealing section (oil seal portion 32), the at least one bearing section rotatably mounting the shaft in the bearing housing, the sealing section being arranged in an axial direction of the shaft between the bearing section and the motor rotor, the motor rotor being coupled directly or indirectly to the shaft (Para [0035]); and 
wherein the compressor housing is either detachably connected to the bearing housing or formed at least partially integrally by the bearing housing (Para [0035] discloses that the electric motor 20 is installed in the center housing 14 which is a type of bearing housing because it also houses the bearing 16. Thus, it is at least partially connected integrally to the bearing housing.).

Claim 29
Shibui discloses:
29 (new): The gas compressor of claim 16, further comprising: 
a coolant duct (34) configured to carry a coolant medium to cool the electric motor.

Claim 30
Shibui discloses:
30 (new): The gas compressor of claim 29, wherein: 
the coolant duct is at least partially formed in the motor housing (Annotated Fig. 4 above shows element 34 in motor housing Y.).

Claim 33
Shibui discloses:
33 (new): A gas compressor, comprising: 
a rotatably mounted compressor wheel (6); 
a compressor housing (Annotated Fig. 4 above - Z (A person having ordinary skill in the art would recognize element Z as a type of compressor housing because it includes elements of a compressor such as a compressor wheel 6)), the compressor wheel being at least partially received in the compressor housing, the compressor housing including a compressor duct (Fig. 4 the unnumbered duct runs from Point P to Point R following arrow A) configured to conduct a gas stream compressed by the compressor wheel; 
a motor housing (Annotated Fig. 4 above - Y (A person having ordinary skill in the art would recognize element Y as a type of motor housing because it includes the motor 20)); 
an electric motor (20) mounted at least partially in a mounting area of the motor housing, the electric motor including a motor rotor (20A) and a motor stator (20B), the motor rotor being configured for rotation with the compressor wheel; and 
a gas pressure passage (38; the applicant’s specification discloses that a gas pressure line 70 may also be referred to as a gas pressure passage 70 (Para [0070])) configured to convey pressurized gas from the compressor duct of the compressor housing to the mounting area of the motor housing.

Claim 34
Shibui discloses:
34 (new): The gas compressor of claim 33, further comprising: 
a bearing housing (Annotated Fig. 4 above - X (A person having ordinary skill in the art would recognize element X as a type of bearing housing because it houses the bearing 12)); 
a shaft (12) including at least one bearing section (Annotated Fig. 4 above - W (A person having ordinary skill in the art would recognize element W as a type of bearing section because it includes the bearing 12)) and a sealing section (oil seal portion 32), the at least one bearing section rotatably mounting the shaft in the bearing housing, the sealing section being arranged in an axial direction of the shaft between the bearing section and the motor rotor, the motor rotor being coupled directly or indirectly to the shaft (Para [0035]); 
a lubricant conduit (22) configured to supply lubricant to the at least one bearing section; and
wherein the mounting area of the motor housing is disposed in the axial direction of the shaft on an opposite side of the sealing section from the bearing section (Fig. 4) such that the pressurized gas in the mounting area of the motor housing reduces any leakage of lubricant from the at least one bearing section past the sealing section into the mounting area of the motor housing (Para [0047]).

Claim 35 
Shibui discloses:
35 (new): The gas compressor of claim 34, wherein: 
the motor housing (Annotated Fig. 4 element Y) is located between the compressor housing (Annotated Fig. 4 element Z) and the bearing housing (Annotated Fig. 4 element X).


35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibui et al. (US 20090056681) in view of Kleinschmidt et al. (US 20180073553).
Claim 20
Shibui discloses:
20 (new): The gas compressor of claim 18, wherein: 
the at least one bearing section 
the gas compressor further includes a lubricant supply (unnumbered) and a lubricant conduit (22) configured to supply lubricant from the lubricant supply to the hydrodynamic plain bearing.
Shibui discloses all of the essential features of the claimed invention except a hydrodynamic plain bearing.
However, Kleinschmidt teaches wherein: 
a hydrodynamic plain bearing (21.1, 21.2, and 21.3).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Kleinschmidt to substitute Shibui’s bearing with a hydrodynamic bearing to decrease the coefficient of friction and improve bearing pressure transfer from the radial bearing region to the axial bearing region (Para [0018]).

Claim(s) 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibui et al. (US 20090056681) in view of Woollenweber (US 6102672).
Claim 23 
Shibui discloses:
23 (new): The gas compressor of claim 18, except wherein: 
the at least one gas pressure line is formed at least in part by a flexible bypass line.
However, Woollenweber teaches wherein: 
the at least one gas pressure line is formed at least in part by a flexible bypass line (43; The applicant's specification discloses that the bypass line is a flexible pipeline, which is preferably routed along the bearing housing (Para [0016]) but fails to define flexible. Dictionary.com defines "flexible" as an element capable of being bent, usually without breaking. Thus, a person having ordinary skill in the art would have recognized pipe or conduit 43 as a type of flexible bypass because it is bent and unbroken.).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Woollenweber to use an external flexible bypass line (as described in the specification) for ease of manufacture because the bosses (41a and 42), which are connected by the flexible line, maybe externally drilled (Col. 2 lines 37-46).

Claim 32
Shibui discloses:
32 (new): The gas compressor of claim 16, except further comprising: 
a controllable valve configured to control a flow of gas through the at least one gas pressure line.
However, Woollenweber teaches wherein: 
a controllable valve (23, 24; Under the broadest reasonable interpretation, valve 24 is a type of controllable valve configured to control the flow of gas through both the motor and the gas line. The valve in Woollenweber is controlled by the pressure differential at the valve 24.) configured to control a flow of gas through the at least one gas pressure line.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Woollenweber to use a valve controllable by the pressure differential between the motor housing and the atmosphere to exhaust the flow of gas to the atmosphere in a controlled manner (Col. 1 lines 32-42).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibui et al. (US 20090056681) in view of Lemke (DE 102008003784).
Claim 31
Shibui discloses:
31 (new): The gas compressor of claim 16, except wherein: 
the motor stator includes a stator core and a plurality of stator windings; 
the motor housing includes a casting compound; and 
the motor stator is at least partially embedded in the casting compound of the motor housing.
However, Lemke teaches wherein: 
the motor stator includes a stator core (02) and a plurality of stator windings (04); 
the motor housing includes a casting compound (Para [0011]); and 
the motor stator is at least partially embedded in the casting compound (Para [0011] discloses that the casting compound reliably fills the stator winding and cavities and forms a smooth surface facing the rotor.) of the motor housing.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Lemke to embed the motor stator in a casting compound because requiring post-processing after the casting method enables the stator winding to be filled in homogeneously and completely and the use of the casting compound makes it possible to fully encapsulate a stator without having to subsequently drill through the stator (Para [0011]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746